DETAILED ACTION

Corrected Notice of Allowability

The corrected notice of allowance (CNOA) is issued in response to the Information Disclosure Statement (IDS) filed on October 21, 2021.  The CNOA is identical to the notice of allowance issued on September 27, 2021 and further includes the aforementioned IDS. Claims 1, 2, 6, and 9 remain allowable. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 21, 2021 was filed after the mailing date of the Notice of Allowance on September 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1, 2, 6, and 9 are allowed.  The closest prior art to independent claim 1 is Okimura et al. (WO 2016047289 A1; US 20170297302 A1 to Okimura et al. is relied upon as English equivalent), Takeshi et al. (WO 2015190411 A1; US 20170096586 A1 to Sakata et al. is relied upon as English equivalent), and Miyazaki et al. (US 20180090724 A1).


Okimura discloses grafting unmodified polyolefin resin with a modifying agent such as α, β- unsaturated carboxylic acid or derivative, wherein maleic anhydride is a preferred particularly preferable from the viewpoint of adhesiveness (0039 and 0042).  Moreover, Okimura discloses that the unmodified polyolefin is not particularly limited as long as it has structure derived from olefins, and a homopolymer or copolymer of olefins with 2 to 20 carbon atoms such as ethylene, propylene, butene, pentene, hexene, heptane, octene, 4-methyl-1-pentene is preferably used (0041).  

Okimura discloses that the adhesive composition comprise 1 to 20 parts by mass, preferably 3 to 15 parts by mass of epoxy resin B relative to 100 pars by mass of the acid modified polyolefin based resin A (0064).   Further, Okimura discloses that the examples of epoxy resin include novolac type epoxy resin such as phenol novolac epoxy resin, o-cresol novolac epoxy resin and bisphenol A novolac epoxy resin (0060). 

As to claim 1, the difference between the claimed invention and the prior art of Okimura is that Okimura is silent as to disclosing (a) melting point of the acid modified polyolefin, (b) the weight average molecular weight of the resin component (B) of 5,000 or more and 100,000 or less, and (c) the resin component (C) having an amino group as claimed.  

Sakata discloses an adhesive composition comprising a modified polyolefin, an epoxy resin, and an organic solvent (0001).  Further, the modified polyolefin of Sakata includes a crystalline acid modified polyolefin (A1) or an acid modified chlorinated polyolefin (A2) (0013-0015).  Further, Sakata discloses that the crystalline acid modified polyolefin can include polypropylene modified with unsaturated carboxylic acid and acid anhydride such as maleic anhydride (0029 and 0031).  Moreover, Sakata discloses that the crystalline acid modified polyolefin has melting point within the range of 50°C to 120°C, more preferably 60°C to 100°C, and most preferably 70°C to 90°C in order to provide suitable cohesion, adhesion, and chemical resistance (0036). 

As to claim 1, the difference between the claimed invention and the prior art of Sakata is that Sakata is silent as to disclosing (b) the weight average molecular weight of the resin component (B) of 5,000 or more and 100,000 or less and (c) the resin component (C) having an amino group as claimed.  

Miyazaki discloses a battery packaging material that is a laminate having a base material layer, a metal layer, an adhesive layer, and a heat-sealable resin layer in this order (0013).  Further, the adhesive layer of Miyazaki includes an acid modified polyolefin having melting point of 50°C to 120°C, and an epoxy resin having weight average molecular weight of 50 to 2,000 (0013 and 0062). 
As to claim 1, the difference between the claimed invention and the prior art of Miyazaki is that Miyazaki s silent as to disclosing (b) the weight average molecular weight of the resin component (B) of 5,000 or more and 100,000 or less and (c) the resin component (C) having an amino group as claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on February 10, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on November 17, 2020 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 10, 2021 has been entered.

Support for claim 1 amendment can be found in paragraphs 0037 and 0044 of US Patent Application Publication No. 20190062604 A1 of the present application.


The obviousness type double patenting rejection of claims 1-3, 5-6, and 9 over claims 1-11 of U.S. Patent No. 10669456 B2 in view of Okimura et al. (WO 2016047289 A1; US 20170297302 A1) is withdrawn in view of applicant’s amendment to claim 1, which defines the resin component (B) as “and has a weight average molecular weight of 5,000 or more and 100,000 or less”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
November 3, 2021